*357Decided December 22,1908.
On Petition for Rehearing.
[98 Pac. 521.]
Mr. Justice Moore
delivered the opinion of the court.
3. At a rehearing of this cause it was insisted by-plaintiff’s counsel that, eliminating the evidence which, in the former opinion, was held to be inadmissible, the remaining testimony is. sufficient to justify the directed verdict for their client, and that, this being so, the judgment should have been affirmed, instead of reversed, and a new trial, ordered. As the question now presented was not suggested at the prior hearing, it is essential to refer to the proceedings which terminated the action. The transcript shows that, after the plaintiff has introduced his evidence and rested, the defendant’s counsel moved for a nonsuit, on the ground that the evidence offered did not sufficiently establish a cause to entitle it to be submitted to the jury. This motion was denied and an exception allowed, whereupon defendant’s counsel announced:
“We have no witnesses.”
The plaintiff’s counsel then moved for a directed verdict for their client, based on the pleadings and the uncontradicted testimony as to all the material issues, which motion was granted and an exception reserved.
The degree of proof required of a plaintiff, who, in order to obtain a favorable judgment, must sustain the material issues involved, is generally classed as a probability. • If, when he rests his case, the facts which were incumbent upon him to establish, appear from the evidence as merely possible, the court, upon motion of the adverse party, should grant a judgment of nonsuit for failure to prove a material issue. When, however, after the plaintiff rests his case, it appears from his evidence that the facts devolving upon him to make manifest are quite probable, his cause has passed the danger point of a *358nonsuit, and, together with the defendant’s evidence, if offered, should be submitted to the jury for them to determine the credibility of the witnesses and the weight of the testimony, by comparing and considering the balancing probabilities. Wigmore, Ev., § 2487, p. 3529, note 7.
4. As the line of demarkation between the degrees of proof known as possibility and probability is indistinct, courts, when called upon to determine, as matters of law, whether or not certain evidence falls within one or the other of these classes, cannot always agree. In the case at bar, by eliminating the testimony which has been excluded, and by invoking in favor of the remainder of the evidence all inferences and presumptions that are reasonably deducible therefrom, as is required when the sufficiency of testimony is challenged by a motion for a nonsuit (Morgan’s Estate, 46 Or. 233: 77 Pac. 608: 78 Pac. 1029), the case will be considered on its merits.
5. The theory upon which the plaintiff seeks to sustain the action is that the delivery of certain wheat at the defendant’s mills constituted a sale, entitling him to recover the value of the grain; while the defendant maintains that the deposit was a bailment. There are statements in the testimony of several witnesses, who left their wheat at the mills, that after the delivery, when they concluded to sell, they notified the defendant, and accepted the price which it then offered. At • the trial herein, the defendant’s counsel, attempting to prove that the title to the property did not pass by the delivery, sought to show by cross-examining one of the plaintiff’s witnesses that J. H. Patty, the plaintiff’s intestate, hypothecated his wheat to a third party, after delivering it, and that other depositors had insured their wheat after storing it with the defendant; but this testimony was excluded on the ground that it was incompetent. An examination of the testimony discloses that the wit*359ness referred to had not on direct examination alluded to the matters thus attempted to be brought out on cross-examination. The only evidence therefore that tends to show a bailment is the declaration of some of the witnesses who, in response to questions asked them by defendant’s counsel, referred thereto as hereinbefore •indicated; but each of such witnesses had, on direct examination, stated facts by which a sale was clearly established. It also appears that persons having wheat at the mills received from the defendant load checks, in exchange for which they obtained receipts; copies thereof being set forth in the case of Savage v. Salem Mills Co., 48 Or. 1 (85 Pac. 69).
Notwithstanding the contradictory statements mentioned, we believe that, from the testimony held admissible, the custom alleged in the complaint was established with such a degree of proof as to entitle the cause to be submitted to the jury, and that the motion for a non-suit was properly denied.
6. Such a motion is tantamount to a demurrer to the evidence, based on the ground that it is insufficient to establish one or more of the material issues devolving upon the plaintiff to prove, and that the cause therefore should not be submitted to the jury. If, when the motion is denied, the defendant declines to offer any evidence, and there be no controversy in respect to the questions of the recovery, the court may, in civil actions, direct a verdict for the plaintiff. Thus, in Winchell v. Hicks, 18 N. Y. 558, it was ruled that a defendant moving, on the conclusion of the evidence, for a nonsuit, which was denied, if he desired that the questions of fact should be submitted to the jury, was required distinctly to request it, and could not on appeal contend, under a general exception to the direction of a verdict, that 'there were questions of fact which should have been submitted. That decision was rendered under a statute which *360required all issues of fact to be tried by a jury, and which also contained a clause identical with Section 157, B. & C. Comp., to-wit:
“Trial by jury may be waived by the several parties to an issue of fact, in actions on contract, and with the assent of the court in other actions, in the manner following: (1) By failing to appear at the trial; (2) by written consent, in person or by attorney, filed with the clerk; (3) by oral consent in open court, entered in the minutes.”
The rule thus announced in New York has been repeatedly followed in that State. Thus,. in Dillon V. Cockcroft, 90 N. Y. 649, 650, the opinion of the trial court in that action was adopted, as follows: “There was no error in directing a verdict for the plaintiff. The defendant’s counsel did not ask to go to the jury upon the facts, but made a motion to dismiss the complaint, which was denied before the plaintiff moved that the court direct a verdict. The motion to dismiss the complaint was equivalent to a request to direct a verdict in favor of the defendants. Such being the case, the parties by the motion made, each one of them, virtually agreed to submit the question of fact to the j.udge, and under such circumstances, if there is any evidence to uphold the decision, it is not error. It is well settled that where the' defendant moves for a nonsuit or rests his defense upon questions of law, and does not request to go to the jury, and his motion is denied, or the law held adversely to him, he is estopped from raising the point upon appeal that there were questions of fact which should have been passed upon by the jury.” The same legal principle has been adopted in South Dakota, under a statute similar to ours, in requiring that all issues of fact shall be tried by a jury, unless waived in the manner indicated. Section 157, B. & C. Comp.; Grigsby v. Western Union Tel. Co., 5 S. D. 561 (59 N. W. 734); Yankton Fire Ins. Co. v. Freemont R. Co., 7 S. D. 428 (64 N. W. 514).
*3617. The reason for this rule is that, by moving for a nonsuit after the plaintiff has introduced his evidence and rested, the defendant waives his right to a jury trial, on the ground that the proof is insufficient to make a case adequate to be submitted to the jury. When the nonsuit is denied, and an exception saved, if the defendant declines to produce any evidence and does not request that the cause be submitted to the jury, he insists upon his waiver by adhering to the position thus assumed. In such a case, the plaintiff, by moving for a directed verdict, joins in the waiver, and, both parties having submitted the facts to the court, its decision thereon when a verdict is directed, though subject to an exception, brings up on appeal only the denial of the nonsuit, which action will be sustained if there be any evidence to support the judgment. Hughes, Inst, to Juries, § 136; 11 Am. & Eng. Enc. Law (2 ed.) 500; Clancy v. Reis, 5 Wash. 371 (31 Pac. 971). In Coffin v. Hutchinson, 22 Or. 554, 556 (30 Pac. 424), the plaintiff having introduced his testimony and rested, the defendants moved for a nonsuit because of insufficiency of the evidence; but the motion was denied, and an exception reserved. The defendants declined to offer any evidence, and the jury were directed to return a verdict for plaintiff. The judgment given thereon was affirmed on appeal. In rendering the decision, Mr. Chief Justice Strahan says: “In such cases, it is proper for the court to direct the verdict, and a verdict thus ordered will be sustained if the law and facts disclosed by the evidence warrant it. * * A fair test in such case is: If the jury, in the absence of a special direction, were to find a verdict the other way, ought it to be set aside?” The test thus prescribed should be construed in the light of a clause of our statute, which provides that a verdict may be set aside and a new trial granted for insufficiency of the evidence to justify the verdict, or that it is against law. Section 174, subd. 6, B. & C. Comp. That would mean, *362if there is any evidence to uphold the decision, it is not error to direct a verdict for the plaintiff, when the defendant’s motion for a nonsuit is overruled, and he declines to introduce any evidence and does not request that the cause should be submitted to the jury.
Believing that the plaintiff is entitled to a modification of the former- opinion, it is so ordered, in so far as a new trial was directed; and hence the judgment in all other respects is affirmed. Modified.